                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 1 of 16 Page ID #:479


                                            Avi Burkwitz, Esq., Bar No.: 217225
                                        1   aburkwitz@pbbllp.com
                                            Ryan A. Graham, Esq., Bar No.: 310186
                                        2   rgraham@pbbllp.com
                                            PETERSON · BRADFORD · BURKWITZ
                                        3   100 North First Street, Suite 300
                                            Burbank, California 91502
                                        4   Tel .... 818.562.5800
                                            Fax.... 818.562.5810
                                        5
                                            Attorneys for Defendants,
                                        6   County of Los Angeles (named additionally as “Los Angeles Department of
                                            Children and Family Services”), Escobedo, Espinoza, Ruben Jimenez, Sandra
                                        7   Jimenez, Lara, Lopez, Luna, Mejia, Morales, Pacheco, Ramirez, Ronces, Salas,
                                            Silva, and Simons.
                                        8
                                            Dan Stormer, Esq., Bar No. 101967
                                        9   dstormer@hadsellstormer.com
                                            Brian Olney, Esq., Bar No. 298089
                                       10   bolney@hadsellstormer.com
                                            HADSELL STORMER & RENICK LLP
                                       11   128 N. Fair Oaks Avenue
                                            Pasadena, CA 91103
PETERSON • BRADFORD • BURKWITZ




                                       12   Tel .... (626) 585-9600
   100 North First Street, Suite 300




                                            Fax.... (626) 577-7079
      Burbank, California 91502




                                       13
                                            [Additional Counsel continued on next page]
            818.562.5800




                                       14
                                                                UNITED STATES DISTRICT COURT
                                       15
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                       16
                                       17
                                            KARLA ARANDA GARCIA, et al.,                Case No. 2:19-CV-1770-RGK-RAO
                                       18
                                                              Plaintiffs,               Hon. R. Gary Klausner
                                       19
                                                        v.                              JOINT RULE 26(f) REPORT
                                       20
                                            COUNTY OF LOS ANGELES, et al.,
                                       21                                               Complaint Filed: August 15, 2018
                                                              Defendants.               FAC Filed: May 8, 2019
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                    1
                                                                                                        RULE 26(f) JOINT REPORT
                                                                                                   Case No. 2:17-CV-9193-FMO-E
                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 2 of 16 Page ID #:480


                                        1   [Additional Counsel continued from previous page]

                                        2   Olu K. Orange, Esq. (SBN 213653)
                                        3   o.orange@orangelawoffices.com
                                            ORANGE LAW OFFICES, P.C.
                                        4   3435 Wilshire Boulevard, Suite 2910
                                        5   Los Angeles, California 90010
                                            TEL: (213) 736-9900
                                        6   FAX: (213) 417-8800
                                        7
                                            Rachel Steinback (SBN 310700)
                                        8   LAW OFFICE OF RACHEL STEINBACK
                                        9   P.O. Box 291253
                                            Los Angeles, CA 90029
                                       10   Telephone: (213) 537-5370
                                       11   Facsimile: (213) 232-4003
                                            Email: steinbacklaw@gmail.com
PETERSON • BRADFORD • BURKWITZ




                                       12
   100 North First Street, Suite 300




                                            Attorneys for Plaintiffs
      Burbank, California 91502




                                       13
                                            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            818.562.5800




                                       14
                                       15         After having conferred on a discovery plan and related issues pursuant to

                                       16   Federal Rule of Civil Procedure 26, the following Parties hereby submit their Rule

                                       17   26(f) joint report: Plaintiff Karla Garcia Aranda, Plaintiff Alfredo Aranda, Plaintiff

                                       18   B.A., Defendant County of Los Angeles, Defendant Los Angeles Department of

                                       19   Children and Family Services, Defendant Gladys Escobedo, Defendant Ruben

                                       20   Jimenez, Defendant Sandra Jimenez, Defendant Ilana Lara, Defendant Antonia

                                       21   Lopez, Defendant Laura Luna, Defendant Gloria Mejia, Defendant Stephanie

                                       22   Morales, Defendant Melissa Ramirez, Defendant Alexandra Ronces, Defendant

                                       23   Evita Salas, Defendant Irma Silva, Defendant Rachel Simons, Defendant Jesus

                                       24   Espinoza (named originally as “Officer Espinoza”), and Defendant Anthony

                                       25   Pacheco (named originally as “Officer Pacheco”).

                                       26
                                       27
                                       28
                                                                                       2
                                                                                                           RULE 26(f) JOINT REPORT
                                                                                                      Case No. 2:17-CV-9193-FMO-E
                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 3 of 16 Page ID #:481


                                        1                           I.     STATEMENT OF THE CASE
                                        2      A.      Plaintiffs
                                        3           Plaintiff B.A. is the minor child of Plaintiffs Karla Garcia Aranda and Alfredo
                                        4   Aranda. He was a happy and healthy eleven-year old, was living with his parents,
                                        5   and was doing well in school. Then in October 2013, Mr. Aranda made a formal
                                        6   complaint against two Los Angeles Sheriffs’ Department (“LASD”) Deputies who
                                        7   had been harassing him, Defendants Pacheco and Espinoza, and everything
                                        8   changed. In response to Mr. Aranda’s complaint—speech protected by the First
                                        9   Amendment—Defendants waged a concerted campaign of retaliation against the
                                       10   Aranda family spanning nearly 4 years and resulting in the unlawful separation of
                                       11   B.A. from his parents, forcing him into the foster care system for more than two
PETERSON • BRADFORD • BURKWITZ




                                       12   years and subjecting him to unspeakable abuse.
   100 North First Street, Suite 300
      Burbank, California 91502




                                       13           Plaintiffs bring this action against the County of Los Angeles, its Department
            818.562.5800




                                       14   of Children and Family Services (DCFS), and 16 County officials involved in the
                                       15   unlawful events leading to B.A.’s unlawful removal from his parents and/or
                                       16   perpetuating his separation from his parents: Ruben Jimenez, Melissa Ramirez,
                                       17   Lydia Bueno, Alexandra Ronces, Gladys Escobedo, Evita Salas, Antonia Lopez,
                                       18   Rachel Simons, Gloria Mejia, Stephanie Morales, Laura Luna, Sandra Jimenez,
                                       19   Ilana Lara, Irma Silva, Deputy Pacheco, and Deputy Espinoza. Plaintiffs allege
                                       20   claims against under 42 U.S.C. § 1983 for violation of their rights under the Fourth,
                                       21   Fourteenth, and First Amendments to the United States Constitution; for conspiracy
                                       22   in violation of 42 U.S.C. §§ 1983 and 1988; and for negligence, negligence per se,
                                       23   intentional infliction of emotional distress, violation of mandatory duty, and
                                       24   violation of the Bane Act.
                                       25      B.      Defendants
                                       26           Plaintiffs bring a civil rights action under 42 U.S.C. § 1983 and several state
                                       27   claims related to the detention of Plaintiff B.A. from his parents, Plaintiff Karla
                                       28   Aranda Garcia and Alfredo Aranda. Subsequently, Plaintiff B.A. was the subject of
                                                                                         3
                                                                                                            RULE 26(f) JOINT REPORT
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 4 of 16 Page ID #:482


                                        1   a dependency proceeding in the Los Angeles County Superior Court, Juvenile
                                        2   Division (“juvenile court”). Plaintiffs claim that a series of statements across several
                                        3   juvenile court reports resulted in an unlawful seizure in violation of the Fourth
                                        4   Amendment and an unlawful interference with Plaintiffs’ familial association rights
                                        5   under the Fourteenth Amendment. A First Amendment claim has also been brought
                                        6   against Defendants Espinoza and Pacheco, the basis of which is not readily apparent
                                        7   in the currently-operative complaint. Defendants deny Plaintiffs’ allegations of
                                        8   wrongdoing.
                                        9                         II.    JUVENILE CASE FILE ISSUES
                                       10         Because this dispute concerns California’s child welfare system, the parties
                                       11   must contend with California Welfare and Institutions Code section 827 (“§ 827”),
PETERSON • BRADFORD • BURKWITZ




                                       12   which inserts the juvenile court as a gatekeeper between the parties and any records
   100 North First Street, Suite 300




                                            included in a “juvenile case file,” as that term is defined by § 827 and relevant
      Burbank, California 91502




                                       13
            818.562.5800




                                       14   authorities. A “juvenile case file” includes any documents filed in a juvenile court
                                       15   proceeding (§ 827(e)) and “a wide range of records, including agency files where no
                                       16   juvenile court proceedings have been instituted and the matter is handled
                                       17   informally,” In re Elijah S., 125 Cal. App. 4th 1532, 1552 (2005). A juvenile case
                                       18   file can only be released to the public “pursuant to an order by the juvenile court
                                       19   after a petition has been filed and interested parties have been afforded an
                                       20   opportunity to file an objection” (“827 order” and “827 petition”). § 827(a)(2)(A).
                                       21   Agencies, such as DCFS, may not disseminate juvenile case files in their possession
                                       22   outside of the 827 petition procedures. See § 827(a)(3)(B); accord In re Tiffany G.,
                                       23   29 Cal. App. 4th 443, 450 (1994). As especially relevant here, juvenile case file
                                       24   documents “may not be made as an attachment to any other documents without the
                                       25   prior approval of the presiding judge of the juvenile court.” § 827(a)(4).
                                       26         Some persons closely associated with juvenile proceedings have an automatic
                                       27   right to access juvenile case files outside of the 827 process—such as court
                                       28   personnel, parents, or certain school officials. § 827(a)(1). However, the automatic
                                                                                        4
                                                                                                            RULE 26(f) JOINT REPORT
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 5 of 16 Page ID #:483


                                        1   right afforded to this preferred group is limited to access—and does not include
                                        2   dissemination. In re Tiffany G., 29 Cal. App. 4th at 450–51 (“While [a parent] has
                                        3   access to the juvenile court's records, to allow her to disseminate them to anyone she
                                        4   pleases would stand the confidentiality principle on its head.”).
                                        5           Both parties have filed 827 petitions, and both parties require 827 orders in
                                        6   order to litigate this case effectively. While Plaintiffs have access to the juvenile
                                        7   case file records, they (along with Defendants) will require an 827 order to authorize
                                        8   the production of such records in discovery and their use as exhibits in depositions
                                        9   and exhibits to court filings, for example. As of the date of this filing, both Parties’
                                       10   petitions remain pending in the juvenile court.
                                       11           In the experience of Defendants’ counsel, it takes between 6–12 months
PETERSON • BRADFORD • BURKWITZ




                                       12   (sometimes more) for the juvenile court to review an 827 petition, issue an order,
   100 North First Street, Suite 300
      Burbank, California 91502




                                       13   and release records, depending on the volume of records. If, for example, the
            818.562.5800




                                       14   underlying dependency case involved a single child, concluded quickly, and was not
                                       15   contentious, a juvenile case file can be released in well under a year from the time
                                       16   the petition is filed.
                                       17           Defendants filed their petition on April 12, 2019, which remains outstanding.
                                       18   Plaintiffs’ prior counsel filed a petition on January 31, 2018, for which documents
                                       19   have been produced. Plaintiffs’ current counsel was recently informed by the
                                       20   juvenile court that due to the change in counsel, current counsel must file a new
                                       21   petition with the juvenile court seeking an order permitting them to disseminate the
                                       22   files already provided by the juvenile court.
                                       23                   III.     PENDING AND ANTICIPATED MOTIONS
                                       24      A.      Plaintiffs
                                       25           On May 30, 2019, Defendants filed a motion to dismiss Plaintiffs’ First
                                       26   Amended Complaint (Dkt No. 46). Plaintiffs filed their Opposition on June 10 (Dkt
                                       27   No. 53). The Court took Defendants’ motion under submission on June 25 (Dkt No.
                                       28   58). On July 1, 2019, Defendants filed another similar motion to dismiss on behalf
                                                                                         5
                                                                                                             RULE 26(f) JOINT REPORT
                                                                                                        Case No. 2:17-CV-9193-FMO-E
                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 6 of 16 Page ID #:484


                                        1   of Defendants Silva, Pacheco, and Espinoza (Dkt No. 59), who were served in early
                                        2   June and were not Parties to Defendants’ May 30 motion. Plaintiffs are filing their
                                        3   Opposition to Defendants’ July 1 motion on July 8. Plaintiffs anticipate filing
                                        4   motions in limine and may move for summary judgment or summary adjudication
                                        5   after they have conducted necessary discovery.
                                        6      B.      Defendants
                                        7           Defendants filed a motion to dismiss the original complaint on April 17,
                                        8   2019. ECF No. 27. Plaintiffs mooted that motion by filing a substantially similar
                                        9   complaint—rearranging a few paragraphs and adding two state claims—on May 8,
                                       10   2019. ECF No. 36. Defendants filed a motion to dismiss the FAC on May 29, 2019
                                       11   and July 1, 2019. ECF Nos. 46, 48, ___. When the pleadings are settled and
PETERSON • BRADFORD • BURKWITZ




                                       12   discovery is completed, Defendants will ultimately file a motion for summary
   100 North First Street, Suite 300
      Burbank, California 91502




                                       13   judgment.
            818.562.5800




                                       14                     IV.    INITIAL DISCLOSURES–Rule 26(f)(3)(A)
                                       15      A.      Plaintiffs
                                       16           The Parties stipulate that Plaintiffs will serve their initial disclosures no later
                                       17   than 14 days following the Rule 16 scheduling conference. Because Plaintiffs do
                                       18   not currently have an order from the juvenile court permitting them to disseminate
                                       19   the juvenile court files or disclose their contents, Plaintiffs will supplement their
                                       20   initial disclosures once they receive such an order. Plaintiffs require no other
                                       21   change in the form or requirement for disclosures.
                                       22      B.      Defendants
                                       23           Defendants require no change in the timing, form, or requirement of
                                       24   disclosures. Defendants will serve their initial disclosures within 14 days of the Rule
                                       25   26(f) discovery conference. Given that the bulk of discoverable documents are
                                       26   currently inaccessibly by virtue of § 827, Defendants’ disclosures are based on their
                                       27   best recollection and the limited non-§ 827 records available. Defendants will
                                       28   immediately supplement their disclosures upon receipt of Plaintiff B.A.’s juvenile
                                                                                           6
                                                                                                               RULE 26(f) JOINT REPORT
                                                                                                          Case No. 2:17-CV-9193-FMO-E
                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 7 of 16 Page ID #:485


                                        1   case file.
                                        2                   V.        SUBJECTS OF DISCOVERY—Rule 26(f)(3)(B)
                                        3           Plaintiffs make various allegations concerning the contents of various juvenile
                                        4   court reports. As discussed in Part II, these reports are components of Plaintiff
                                        5   B.A.’s juvenile case file, which Defendants do not currently have access to, and
                                        6   which Plaintiffs do not currently have the ability to disclose.
                                        7      A.        Plaintiffs
                                        8           Plaintiffs intend to seek discovery regarding various topics including: (1)
                                        9   Alfredo Aranda’s contacts with members of the Los Angeles Sheriff’s Department,
                                       10   and his complaints against same, (2) Defendants’ attempts to remove B.A. from his
                                       11   parents’ custody, (3) Defendants’ removal of B.A. from his parents’ custody, (4)
PETERSON • BRADFORD • BURKWITZ




                                       12   Defendants’ conduct during the pendency of B.A.’s juvenile case, including but not
   100 North First Street, Suite 300




                                            limited to their efforts to prolong B.A.’s separation from his parents, their failure to
      Burbank, California 91502




                                       13
            818.562.5800




                                       14   ensure appropriate placement of B.A., and their coverup of same, (5) any purported
                                       15   investigation of Plaintiffs by Defendants and/or their agents, (6) Defendants’
                                       16   policies and practices regarding citizen complaints against LASD deputies, (7)
                                       17   Defendants’ policies and practices regarding involuntary removals of minor children
                                       18   from their parents’ custody, (8) Defendants’ policies and practices regarding the
                                       19   handling of juvenile cases involving removals, and (9) the factual circumstances of
                                       20   Plaintiffs’ claims and any affirmative defenses alleged by Defendants.
                                       21           Plaintiffs oppose Defendants’ request, which Defendants make in § V.B, to
                                       22   bifurcate Plaintiffs’ Monell claims into a separate phase at trial and stay Monell-
                                       23   related discovery pending resolution of Plaintiffs’ non-Monell claims. “[A]bsent
                                       24   some experience demonstrating the worth of bifurcation, ‘separation of issues for
                                       25   trial is not to be routinely ordered.’” Deocampo v. City of Vallejo, NO. CIV. S-06-
                                       26   01283 WBS GGH, 2007 U.S. Dist. LEXIS 43533, at *3 (E.D. Cal. June 1, 2007)
                                       27   (quoting Advisory Committee Notes to the 1966 Amendment to Fed. R. Civ. P.
                                       28   42(b)). Defendants’ request for a protective order staying Monell-related discovery
                                                                                        7
                                                                                                            RULE 26(f) JOINT REPORT
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 8 of 16 Page ID #:486


                                        1   is governed by an even higher standard. “A party seeking a stay of discovery carries
                                        2   the heavy burden of making a ‘strong showing’ why discovery should be denied.
                                        3   Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990) (citing
                                        4   Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)). “The moving
                                        5   party must show a particular and specific need for the protective order, as opposed
                                        6   to making stereotyped or conclusory statements.” Id.
                                        7         Courts consider several factors in determining whether bifurcation is
                                        8   appropriate, including whether the issues are clearly separable, and whether
                                        9   bifurcation would increase convenience and judicial economy, reduce the risk of
                                       10   jury confusion, and avoid prejudice to the parties. See Fed. R. Civ. Pro. 42(b);
                                       11   Schwarzer, Tashima & Wagstaffe, Federal Civil Procedure Before Trial § 16:160.4
PETERSON • BRADFORD • BURKWITZ




                                       12   (2010); M2 Software, Inc. v. Madacy Entm’t, 421 F.3d 1073, 1088 (9th Cir. 2005).
   100 North First Street, Suite 300




                                            None of these factors supports Defendants’ request for bifurcation here.
      Burbank, California 91502




                                       13
            818.562.5800




                                       14         Bifurcation of discovery and trial here would be neither convenient nor
                                       15   efficient. To the contrary, bifurcation would result in substantial delay and
                                       16   duplication of effort if Plaintiffs prevail on any of their section 1983 claims, because
                                       17   the Court would be required to reopen discovery and then hold a second trial. See
                                       18   Deocampo, 2007 U.S. Dist. LEXIS 43533, at *4-5 (denying motion to bifurcate
                                       19   discovery and trial, and stating that “Should plaintiffs wish and be able to proceed
                                       20   on their Monell-related claims after the trial of the claims against the individual
                                       21   defendants, the court would either have to impanel a second jury or return the first
                                       22   jury after the several months that it would take to complete discovery on the Monell-
                                       23   related claims.”); Muhammad v. City of S.F., No. C 06-04480 JSW, 2007 U.S. Dist.
                                       24   LEXIS 40595, at *4 (N.D. Cal. May 23, 2007) (“The Court finds that it would be
                                       25   most efficient to move forward on all of Plaintiffs’ claims simultaneously.”).
                                       26   Bifurcation would also impose a burden on the witnesses, because it is likely that
                                       27   many of the same witnesses who will testify during the individual liability phase
                                       28   would need to testify a second time during the Monell-liability phase.
                                                                                        8
                                                                                                            RULE 26(f) JOINT REPORT
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                            Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 9 of 16 Page ID #:487


                                        1         Bifurcation of the Monell claims will not promote judicial economy even in
                                        2   the event that Defendants prevail at trial as to the individual Defendants.
                                        3   Defendants’ only argument in favor of bifurcation is that a finding in favor of the
                                        4   individual Defendants on Plaintiffs’ constitutional claims would preclude any
                                        5   finding of Monell liability. This is not the law. Even were Defendants to prevail on
                                        6   Plaintiffs’ § 1983 claims against the individual Defendants, Plaintiffs may still
                                        7   proceed with their Monell claims. See Deocampo, 2007 U.S. Dist. LEXIS 43533, at
                                        8   *4 (“[T]he court cannot assume, as defendants suggest, that the Monell claims will
                                        9   simply go away after the claims against the individual officers are tried.”). For
                                       10   example, the County may be liable notwithstanding a verdict in favor of the
                                       11   individual Defendants if the individual Defendants are exonerated on the basis of
PETERSON • BRADFORD • BURKWITZ




                                       12   qualified immunity because a right was not clearly established, see Chew v. Gates,
   100 North First Street, Suite 300
      Burbank, California 91502




                                       13   27 F.3d 1432, 1438-39 (9th Cir. 1994), or if a constitutional violation was
            818.562.5800




                                       14   committed by multiple or unknown County officials who cannot be identified, see
                                       15   Owen v. City of Independence, 445 U.S. 622, 652 (1980).
                                       16         Plaintiffs’ conspiracy claim in particular weighs heavily against bifurcating
                                       17   either discovery or trial. See De Anda v. City of Long Beach, 78 F.3d 1418, 1421
                                       18   (9th Cir. 1993) (abuse of discretion to bifurcate plaintiff’s conspiracy claim).
                                       19         Moreover, a stay of Monell-related discovery would be inefficient and
                                       20   unworkable. Because the County’s policies and practices would still be at issue
                                       21   with regard to Plaintiffs’ state law claims even if the Court bifurcated Plaintiffs’
                                       22   Monell claims, an order bifurcating discovery would be unworkable and generate
                                       23   satellite litigation regarding whether or not certain discovery was permissible. Cf.
                                       24   Chao v. Aurora Loan Servs., LLC, No. C 10-03383 SBA, 2011 U.S. Dist. LEXIS
                                       25   143356, at *3 (N.D. Cal. Dec. 12, 2011) (stating, in putative class action case, that
                                       26   “the Court finds that an order bifurcating discovery would be unworkable because
                                       27   the certification-based evidence and merits-based evidence in this case is
                                       28   intertwined, and inefficient because bifurcation would require ongoing supervision
                                                                                        9
                                                                                                            RULE 26(f) JOINT REPORT
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                         Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 10 of 16 Page ID #:488


                                        1   of discovery, including the resolution of disputes concerning whether discovery is
                                        2   [Monell]-based or merits-based”).
                                        3           For all of these reasons, the Court should not bifurcate either discovery or
                                        4   trial. At the very most, the Court should permit all relevant discovery to proceed
                                        5   and reserve any decision regarding bifurcation of trial until discovery has been
                                        6   completed and the evidence and witnesses are more clear. If the Court chooses to
                                        7   consider Defendants’ request, Defendants should be required to file a noticed
                                        8   motion providing Plaintiffs a full opportunity to respond.
                                        9      B.      Defendants’ request to bifurcate, conduct discovery in phases.
                                       10           Defendants request that Plaintiffs’ claims under Monell be bifurcated from the
                                       11   remaining claims and be tried after the liability or non-liability of the individual
PETERSON • BRADFORD • BURKWITZ




                                       12   defendants is determined. Defendants further request that Monell-related discovery
   100 North First Street, Suite 300
      Burbank, California 91502




                                       13   be stayed pending the resolution of the non-Monell issues.
            818.562.5800




                                       14           Absent any constitutional violations by the individual defendants, there can be
                                       15   no Monell liability. Palmerin v. City of Riverside, 794 F.2d 1409, 1415 (9th Cir.
                                       16   1986). As the Supreme Court has observed, “neither [Monell], nor any other of our
                                       17   cases authorizes the award of damages against a municipal corporation based on the
                                       18   actions of one of its officers when in fact the jury has concluded that the officer
                                       19   inflicted no constitutional harm.” City of Los Angeles v. Heller, 475 U.S. 796, 799
                                       20   (1986). “If a person has suffered no constitutional injury at the hands of the
                                       21   individual police officer, the fact that the departmental regulations might have
                                       22   authorized the use of constitutionally excessive force is quite beside the point.” Id.
                                       23   (emphasis in original).
                                       24           Consequently, Defendants believe that judicial economy would best be served
                                       25   by refraining from conducting discovery on allegedly unconstitutional Countywide
                                       26   policies, practices, and customs until the constitutional violations have been
                                       27   established.
                                       28
                                                                                        10
                                                                                                            RULE 26(f) JOINT REPORT
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                         Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 11 of 16 Page ID #:489


                                        1     VI.     ELECTRONICALLY STORED INFORMATION—Rule 26(f)(3)(C)
                                        2           The Parties have met and conferred regarding the preservation of
                                        3   electronically stored information (“ESI”). Plaintiffs have sent Defendants a
                                        4   litigation hold letter specifically addressing ESI.
                                        5       VII. CLAIMS OF PRIVILEGE OR PROTECTION—Rule 26(f)(3)(D)
                                        6           The Parties are in the process of meeting and conferring regarding the
                                        7   preparation of a stipulation for a protective order governing the inadvertent
                                        8   production of privileged materials (i.e., Fed. R. Evid. 502) and the designation and
                                        9   production of information during the litigation which either Party contends is
                                       10   confidential and warranting protection under the applicable good cause or
                                       11   compelling reasons standard.
PETERSON • BRADFORD • BURKWITZ




                                       12               VIII. LIMITATIONS ON DISCOVERY—Rule 26(f)(3)(E)
   100 North First Street, Suite 300




                                               A.      Plaintiffs
      Burbank, California 91502




                                       13
            818.562.5800




                                       14           The operative First Amended Complaint (FAC) names 15 individual
                                       15   Defendants in addition to the County, and many of the non-party witnesses are
                                       16   employees of the County. The Parties have met and conferred but have been unable
                                       17   to reach agreement on any increase to the presumptive 10 deposition limit under
                                       18   Federal Rule of Civil Procedure 30(a)(2)(A)(i). Plaintiffs request leave of Court to
                                       19   take up to 20 non-expert depositions. In the event that discovery reveals the need
                                       20   for Plaintiffs to take more than 20 non-expert depositions, they will meet and confer
                                       21   with Defendants and seek Defendants’ agreement to further increase the deposition
                                       22   limit and, only absent such agreement, will seek further leave of Court.
                                       23      B.      Defendants
                                       24           Many of the individually-named defendants bear no connection to the alleged
                                       25   wrongdoing—a point made in the pending motions’ discussions of personal
                                       26   participation. At present, consequently, Defendants take the position that it is
                                       27   premature to consider whether exceeding the deposition limit is proper.
                                       28
                                                                                        11
                                                                                                           RULE 26(f) JOINT REPORT
                                                                                                      Case No. 2:17-CV-9193-FMO-E
                         Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 12 of 16 Page ID #:490


                                        1                    IX.    ADDITIONAL ORDERS—Rule 26(f)(3)(F)
                                        2           At this time, the Parties do not require any further orders beyond the issues set
                                        3   forth herein.
                                        4                                  X.     LOCAL RULE 26-1
                                        5      A.      Complex Case (Local Rule 26-1(a))
                                        6           This action is not a complex case and the Parties agree that the Manual for
                                        7   Complex Litigation does not apply.
                                        8      B.      Motion Schedule
                                        9           The Parties anticipate that certain claims, issues, or defenses in this case may
                                       10   be determined by summary judgment or summary adjudication. The Parties
                                       11   anticipate such motion practice will occur after the Parties have conducted the
PETERSON • BRADFORD • BURKWITZ




                                       12   necessary depositions and other discovery—but in no case before the disclosure of
   100 North First Street, Suite 300




                                            B.A.’s juvenile case file or before both parties have obtained 827 orders.
      Burbank, California 91502




                                       13
            818.562.5800




                                       14      C.      Settlement / ADR (Local Rule 26-1(c))
                                       15           The Parties are amenable to ADR No. 1 (district judge or magistrate judge),
                                       16   and anticipate engaging in mediation no later than August 31, 2020.
                                       17      D.      Trial Estimate (Local Rule 26-1(d))
                                       18           At this early state in the proceedings, the Parties preliminarily estimate that
                                       19   the trial would last 10 to 15 days.
                                       20      E.      Additional Parties (Local Rule 26-1(e))
                                       21           The Parties do not expect to add any additional parties to this case.
                                       22      F.      Expert Witnesses (Local Rule 26-1(f))
                                       23      The proposed timing of expert disclosures is set forth in Section XI, and the
                                       24   Parties do not propose any changes to the timing requirements set forth in Federal
                                       25   Rule of Civil Procedure 26(a) for the disclosure of expert witnesses.
                                       26                                 XI.     CASE DEADLINES
                                       27           The parties propose the following trial date and litigation deadlines:
                                       28
                                                                                         12
                                                                                                             RULE 26(f) JOINT REPORT
                                                                                                        Case No. 2:17-CV-9193-FMO-E
                         Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 13 of 16 Page ID #:491


                                        1   Trial date ............................................................. Mon., February 9, 2021
                                        2   Final pretrial conference..................................... Mon., January 18, 2021
                                        3   Deadline to file motions in limine ...................... Mon., December 22, 2020
                                        4   Hearing on dispositive motions ……………….Mon., November 16, 2020
                                        5   Deadline to file reply …………………………Mon., November 2, 2020
                                        6   Deadline to file opposition ……………………Mon., October 12, 2020
                                        7   Deadline to file dispositive motions ................... Mon., September 21, 2020
                                        8
                                        9   Discovery (expert) cutoff ................................... Mon., September 7, 2020
                                       10   Mediation cutoff ................................................. Mon., August 31, 2020
                                       11   Deadline for rebuttal expert disclosure/report.... Mon., August 24, 2020
PETERSON • BRADFORD • BURKWITZ




                                       12   Deadline for initial expert disclosure/report ...... Mon., August 10, 2020
   100 North First Street, Suite 300
      Burbank, California 91502




                                       13   Discovery (non-expert) cutoff ............................ Mon., July 20, 2020
            818.562.5800




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                          13
                                                                                                                   RULE 26(f) JOINT REPORT
                                                                                                              Case No. 2:17-CV-9193-FMO-E
                         Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 14 of 16 Page ID #:492


                                        1                                     ATTESTATION
                                        2         Pursuant to Local Rule 5-4.34(a)(2)(i), the filer attests that all other
                                        3   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                                        4   content and have authorized the filing.
                                        5
                                        6    DATED: July 8, 2019                       PETERSON · BRADFORD · BURKWITZ
                                        7                                              By: /s/ Ryan A. Graham
                                                                                           Avi Burkwitz, Esq.
                                        8                                                  Ryan A. Graham, Esq.
                                        9                                                  Attorneys for Defendants
                                                                                           County of Los Angeles, et al.
                                       10                                                  (see caption for additional)
                                       11
PETERSON • BRADFORD • BURKWITZ




                                       12    DATED: July 8, 2019                       HADSELL STORMER & RENICK LLP
   100 North First Street, Suite 300




                                                                                       By: /s/ Brian Olney
      Burbank, California 91502




                                       13
                                                                                           Dan Stormer, Esq.
            818.562.5800




                                       14                                                  Brian Olney, Esq.
                                       15                                                  Attorneys for Plaintiffs
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                       14
                                                                                                            RULE 26(f) JOINT REPORT
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                         Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 15 of 16 Page ID #:493


                                        1                                  PROOF OF SERVICE
                                        2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3         I am employed in the County of Los Angeles, State of California. I am over
                                        4   the age of 18 and not a party to the within action; my business address is 100 North
                                        5   First Street, Suite 300, Burbank, California 91502.
                                        6         On July 8, 2019, I served the foregoing document described as:
                                                                           RULE 26(f) JOINT REPORT
                                        7
                                            on interested parties in this action by placing a true and correct copy thereof
                                        8
                                            enclosed in a sealed envelope addressed as follows:
                                        9
                                                                    SEE ATTACHED MAILING LIST
                                       10
                                                 BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                       11         document(s) with the Clerk of the Court by using the CM/ECF system.
                                                  Participants in this case who are registered CM/ECF users will be served by
PETERSON • BRADFORD • BURKWITZ




                                       12         the CM/ECF system. Participants in this case who are not registered CM/ECF
   100 North First Street, Suite 300




                                                  users will be served by mail or by other means permitted by the court rules.
      Burbank, California 91502




                                       13
                                                 FEDERAL: I declare under penalty of perjury under the laws of the United
            818.562.5800




                                       14         States of America that the foregoing is true and correct and that I am
                                                  employed in the office of a member of the bar of this Court at whose direction
                                       15         the service was made.
                                       16
                                                  Executed on July 8, 2019, at Burbank, California.
                                       17
                                                                                            /s/ Lilliana Rosales
                                       18
                                                                                            Lilliana Rosales
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                       15
                                                                                                            RULE 26(f) JOINT REPORT
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                         Case 2:19-cv-01770-RGK-RAO Document 60 Filed 07/08/19 Page 16 of 16 Page ID #:494


                                        1                                  SERVICE LIST
                                        2   RE:    Karla Garcia Aranda, et al. v. County of Los Angeles, et al.
                                        3          Case       2:19-CV-01770-RGK-RAO
                                                   No.:
                                        4
                                        5   Dan Stormer                               Rachel Steinback
                                        6   Brian D Olney                             Rachel Steinback Law Offices
                                            Hadsell Stormer and Renick LLP            P O Box 291253
                                        7   128 North Fair Oaks Avenue                Los Angeles, CA 90029
                                        8   Pasadena, CA 91103                        213-537-5370
                                            626-585-9600                              213-232-4003 (fax)
                                        9
                                            626-577-7079 (fax)                        steinbacklaw@gmail.com
                                       10   dstormer@hadsellstormer.com
                                            bolney@hadsellstormer.com                 Attorneys for Plaintiffs B.A., Alfredo
                                       11
                                                                                      Aranda, and Karla Aranda Garcia
PETERSON • BRADFORD • BURKWITZ




                                       12   Attorneys for Plaintiffs B.A., Alfredo
   100 North First Street, Suite 300




                                            Aranda, and Karla Aranda Garcia
      Burbank, California 91502




                                       13
                                            Olu K. Orange
            818.562.5800




                                       14   Orange Law Offices PC
                                            3435 Wilshire Boulevard Suite 2910
                                       15
                                            Los Angeles, CA 90010
                                       16   213-736-9900
                                            213-417-8800 (fax)
                                       17
                                            o.orange@orangelawoffices.com
                                       18
                                            Attorneys for Plaintiffs
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                     16
                                                                                                       RULE 26(f) JOINT REPORT
                                                                                                  Case No. 2:17-CV-9193-FMO-E
